DETAILED ACTION
This action is responsive to the Amendments and Remarks received 05/31/2022 in which claims 2 and 10 are cancelled, claims 1, 4, 5, 7, 9, and 11–16 are amended, and claims 17–19 are added as new claims.
Response to Arguments
On page 8 of the Remarks, Applicant contends Ikai’s secondary transform is applied to all dequantized coefficients.  Examiner disagrees.  As Ikai plainly explains in paragraph [0506], “In addition, the Secondary Transform unit 1522 may be configured to apply the Secondary Transform to:  a first region including a sub-blocks (sic) located on the lower frequency side of the TU.”  In other words, the secondary transform is applied to the upper-left, low-frequency region of the primary transform block.  Accordingly, Examiner is not persuaded of error.
Note About Claim Amendments Not In Compliance
Claims 2 and 10 should not have any claim text if they are cancelled.  It should list the claim number only and say canceled in parentheses.
Claim Objections
Claims 17–19 require minor grammatical clean up.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1–19 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description and enablement requirements.  The claims contain subject matter which was not described in the specification in the manner recited in the claims, and was not described in the Specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Specifically, it appears Applicant mistakenly put the encoding algorithm in a claim purporting to describe the decoding algorithm (claim 1) and vice versa.  Applicant’s Figs. 24 and 25 directly contradict the claims’ language.  Examiner finds the figures are correct and in concert with the state of the art; the claims are erroneously switched.  See rejection under 35 U.S.C. 112(b) for further details.  Should Applicant have any questions about this rejection, Applicant’s representative is encouraged to contact Examiner for an interview to discuss.
Claim Rejections - 35 USC § 112(b)
Claims 1 and 9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Specifically, the claims recite “performing a primary inverse transform coefficient…”  (emphasis added).  Examiner finds one cannot perform a coefficient.  Instead, Examiner interprets the underlined term should not be present and that this represents a mistake requiring correction.  Appropriate correction or explanation is required.
Claims 1–19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Specifically, the claim, in a decoding method, purports to perform a secondary transform on a primary transform coefficients.  That is, the claim appears to perform the primary transform first, then the secondary transform in a decoding method.  However, according to the prior art, Examiner’s knowledge of the art, and Applicant’s own Specification (compare Figs. 24 and 25), in the decoding algorithm, the secondary transform is performed prior to the primary transform.  Examiner is concerned Applicant is not really capturing the subject matter accurately in the claims and raises this issue for Applicant’s benefit.  Regarding claim 9, the order of the steps appears correct except that claim 9 is drawn to the encoding method, which means it is incorrect.  Perhaps Applicant meant to change the preamble of claims 1 and 9 so that claim 1 corresponds to the encoding method and claim 9 corresponds to the decoding method.
Claim 19 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Specifically, claim 19 appears to be a repeat of the claim 12.  Under claim differentiation doctrine, Examiner finds the skilled artisan would not be reasonably certain what claim 19 covers in comparison to claim 12.  Examiner suggests either cancelling claim 19 or changing its dependency to depend from claim 16.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3–7, 9, 11–14, 16, 17, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ikai (US 2020/0213626 A1).
Regarding claim 1, Ikai discloses a method of decoding an image, the method comprising: performing dequantization on a current block to obtain first transform coefficients of the current block (Ikai, ¶ 0139:  teaches inverse quantization performed at a decoder; see also Fig. 2:  illustrating the functional blocks of a decoder; Examiner notes Ikai teaches the corresponding (opposite) encoder operations; see e.g. Ikai, ¶ 0284); performing a secondary inverse transform on the first transform coefficient of the current block to obtain second transform coefficients of the current block (Ikai, ¶ 0139:  teaches inverse transform; Ikai, ¶ 0011:  teaches first and second transforms; see also Ikai, ¶ 0237:  describing the first and second transforms as “core” and “secondary”; see e.g. Ikai, ¶ 0284:  teaching the correct order of operations for the encoder and decoder); performing a primary inverse transform coefficient on the second transform coefficient to obtain a residual block of the current block (Ikai, ¶¶ 0114–0116:  explains the transform unit includes a quantized predictive residual, which means the encoder subtracts a prediction from the original image to obtain a residual and then the residual is transformed and quantized; The decoder works in the opposite direction, first inverse quantizing and inverse transforming to obtain the residual to be added back to the prediction; see also Fig. 2:  illustrating the functional blocks of a decoder; see e.g. Ikai, ¶ 0284:  teaching the correct order of operations for the encoder and decoder); and adding the residual block of the current block and a prediction block of the current block to obtain a reconstructed block of the current block (see description, supra, regarding residuals and prediction; see also e.g. Ikai, ¶ 0135), and wherein the secondary inverse transform is performed only when the current block is in an intra prediction mode (Ikai, ¶ 0213:  teaches “The Secondary Transform is a transform selected in the intra-prediction mode.”; see also, Ikai, ¶ 0477), and wherein the secondary inverse transform is performed only on some of the first transform coefficients (Ikai, ¶ 0506:  “In addition, the Secondary Transform unit 1522 may be configured to apply the Secondary Transform to:  a first region including a sub-blocks (sic) located on the lower frequency side of the TU;”).
Regarding claim 3, Ikai discloses the method of claim 1, wherein the secondary inverse transform is performed using a low frequency inverse transform (Ikai, ¶ 0506:  “In addition, the Secondary Transform unit 1522 may be configured to apply the Secondary Transform to:  a first region including a sub-blocks (sic) located on the lower frequency side of the TU;”).
Regarding claim 4, Ikai discloses the method of claim 1, wherein the secondary inverse transform uses a transform kernel determined according to the intra prediction mode of the current block (Ikai, ¶ 0315 and Fig. 54A:  teaches the secondary transform is determined by the intra-prediction mode; Examiner notes selecting a transform is selecting a transform kernel).
Regarding claim 5, Ikai discloses the method of claim 1, wherein the secondary inverse transform uses a transform kernel determined according to transform method selection information obtained from a bit stream (Ikai, ¶¶ 0315 and 0345:  teach the sec_idx syntax element in the bitstream is the secondary transform index, which selects the secondary transform; Examiner notes selecting a transform is selecting a transform kernel).
Regarding claim 6, Ikai discloses the method of claim 1, wherein whether to perform the secondary inverse transform is determined on the basis of a size of the current block (Ikai, Abstract:  teaches a secondary transform can be omitted in accordance with a size of the current block; see also Ikai, ¶¶ 0372 and 0374).
Regarding claim 7, Ikai discloses the method of claim 1, wherein the secondary inverse transform is performed after rearranging the first transform coefficients of the current block from a 2D block format to a 1D list format (Ikai, ¶¶ 0297–0298:  teach the 4x4 sub-block is transformed using a Secondary Transform wherein the secondary transform is performed on a one-dimensional vector, i.e. the 4x4 2D matrix is converted to a 16x1 vector for the secondary transform).
Claim 9 lists essentially the same elements as claim 1, but is drawn to the corresponding encoding method.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 11 lists essentially the same elements as claim 3, but is drawn to the corresponding encoding method.  Therefore, the rationale for the rejection of claim 3 applies to the instant claim.
Claim 12 lists essentially the same elements as claim 4, but is drawn to the corresponding encoding method.  Therefore, the rationale for the rejection of claim 4 applies to the instant claim.
Claim 13 lists essentially the same elements as claim 6, but is drawn to the corresponding encoding method.  Therefore, the rationale for the rejection of claim 6 applies to the instant claim.
Claim 14 lists essentially the same elements as claim 7, but is drawn to the corresponding encoding method.  Therefore, the rationale for the rejection of claim 7 applies to the instant claim.
Claim 16 lists essentially the same elements as claim 1, but is drawn to a CRM containing data objects having a functional relationship with the decoder.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Regarding claim 17, Ikai discloses the method of claim 1, wherein when the secondary inverse transform is performed transform kernel for the primary inverse transform is determined to DCT-2 (Ikai, ¶ 0222: teaches the core transform can be DCT-2; see also Ikai, ¶ 0256).
Claim 19 lists essentially the same elements as claim 4, but is drawn to the corresponding encoding method.  Therefore, the rationale for the rejection of claim 4 applies to the instant claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ikai and Chen (US 2021/0120269 A1).
Regarding claim 8, the combination of Ikai and Chen teaches or suggests the method of claim 1, wherein the secondary inverse transform is performed in an application range determined on the basis of a smaller value of a width or a height of the current block (Chen, ¶ 0020:  teaches that if either the width or the height is the smaller size of 4, then the 4x4 NSST is used rather than the 8x8).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Ikai, with those of Chen, because both references are drawn to the same field of endeavor (Secondary Transforms according to e.g. size), and because, as Chen explains a 4x8 or 8x4 block partition could not make use of a 8x8 transform kernel because it is too large along one dimension.  Thus, the combination represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Ikai and Chen used in this Office Action unless otherwise noted.
Claim 15 lists essentially the same elements as claim 8, but is drawn to the corresponding encoding method.  Therefore, the rationale for the rejection of claim 8 applies to the instant claim.
Regarding claim 18, the combination of Ikai and Chen teaches or suggests the method of claim 1, wherein a number of first transform coefficients on which the secondary inverse transform is performed is determined based on the size of the current block (Chen, ¶ 0020:  teaches the size of the block informs the size of the secondary transform; large blocks are more likely to have the 8x8 secondary transform applied, although 4x4 might also be best even for large block sizes).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Saxena et al., “On Secondary Transforms for Intra Prediction Residual,” 2012 IEEE International Conference on Acoustics, Speech and Signal Processing (ICASSP), March 2012.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8933.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL J HESS/Examiner, Art Unit 2481